DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 3,693,992) in view of Aberle (US 10,322,772 B1).
For claim 1, Piedboeuf discloses a bumper 60 for use between a snowmobile ski 12 pivotably mounted to a spindle 22 at a pivot axis 24, [the snowmobile ski having a front end and rear end] (fig. 1), the bumper comprising:
[a body having:
	a bottom surface;
a top surface] (fig. 9, drawing 1 below) that includes:
a front surface portion 68 [extending at a first angle relative to the bottom surface, the front surface being proximate the front end wall] (figs. 1 and 9); and
a rear surface portion 66 [extending at a second angle relative to the bottom surface] (fig. 9), [the second angle being greater than the first angle] (col. 2, lines 63 – 67 and col. 3, lines 61 – 67, two inclined end portions 30, 32, the inclination of which is determined by the desired angular displacement of the ski runner assembly, wherein many different shapes are envisaged for the cushion member 60, therefore , the different shapes would allow for the second angle to be greater than the first angle), [the rear surface portion proximate the rear end wall] (figs. 1 and 9); and
but does not explicitly disclose 
a bottom surface being stepped having a central region and a pair of side regions that straddle the central region, the side regions are offset from the central region such that the central region of the bottom surface is formed by a longitudinally extending rib extending parallel to a longitudinal axis, the longitudinal axis extending between a front end wall of the body and a rear end wall of the body; and 
wherein the side regions are offset from the central region toward the top surface.
Aberle discloses a ski dampener 10 comprising a bottom surface 13 having [a central region] ((portion between side regions 31) and a pair of side regions 31 [that straddle the central region] (fig. 2), [the side regions that are offset from the central region such that the central region of the bottom surface is formed by a longitudinally extending rib extending parallel to a longitudinal axis, the longitudinal axis extending between a frond end wall of the body and a rear end wall of the body] (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the bottom surface of Aberle in place of the bottom surface of Piedboeuf to allow for a more secure attachment of the bumper, thus reducing overall unwanted detachment and replacement costs.

Allowable Subject Matter
Claims 2 – 13 and 15 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive. Appellant argues the prior art, Piedboeuf, provides only guidance that the inclination of the two included end portions 30, 32 is determined by the desired angular displacement of the ski runner assembly.  Further stating, Piedboeuf only discloses arrangements where end portions 30, 32 extend at a same angle and that surfaces 66, 68 extend at a same angle. Lastly, arguing there is no suggestion to adjust only one surface by 5 degrees as would be required to obtain the invention in claim 1.
However, Piedboeuf explicitly states [the undersurface of the enlarged portion 22 may take various shapes, but a perfereable form is to provide the undersurface with a rounded middle portion 28 and two inclined end portions 30, 32, the inclination of which is determined by the desired angular displacement of the ski runner assembly] (col. 2, lines 63 – 67).  Firstly, the recitation states the undersurface may take various shapes, wherein a preference may be the rounded middle portion and two inclined end portions, but does not limit the scope of the shape to be the preferred shape.  Additionally, it states the inclination of which may be determined by the desired angular displacement of the ski runner assembly, wherein such recitation does not explicitly state the inclination must be the same on both end portions and fig. 9 of Piedboeuf is only a preferred shape being shown.  Lastly, there is no recitation in the claim about adjusting only one surface by 5 degrees as appellant states is required to obtain the invention of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611